Order entered June 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01214-CR
                                      No. 05-15-01215-CR
                                      No. 05-15-01216-CR
                                      No. 05-15-01217-CR

                                MANUEL ROBLES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
        Trial Court Cause Nos. F14-56298-V, F14-56299-V, F14-56300-V, F15-54771-V

                                            ORDER
        The Court REINSTATES these appeals.
        On May 11, 2016, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeals; (2) appellant is indigent and represented by court-appointed counsel the Honorable
Dianne Jones McVay; (3) counsel’s explanation for the delay in filing appellant’s brief is due to
her workload., and (4) counsel represented she will be able to file appellant’s brief within thirty
days.
        We ORDER appellant to file his brief no later than July 5, 2016.


                                                      /s/   LANA MYERS
                                                            JUSTICE